Slip Op. 02 - 5

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
AMERICAN SILICON TECHNOLOGIES, :
ELKEM METALS COMPANY,                :
GLOBE METALLURGICAL, INC. and        :
SKW METALS & ALLOYS, INC.,           :
                                     :
            Plaintiffs,              :
                                     :
      v.                             :               Before: MUSGRAVE, JUDGE
                                     :
UNITED STATES                        :               Consolidated Court No. 97-02-00267
                                     :
            Defendant,               :
                                     :
      and                            :
                                     :
COMPANHIA BRASILEIRA                 :
CARBURETO DE CALCIO,                 :
COMPANHIA FERROLIGAS                 :
MINAS GERIAS-MINASLIGAS and          :
RIMA INDUSTRIAL S/A,                 :
                                     :
            Defendant-Intervenors.   :
____________________________________:


                                            ORDER

       This matter is before the Court on a motion by defendant-intervenor Companhia Brasileira

Carbureto de Calcio (“CBCC”) to stay this Court’s judgment and extend the injunction on the

liquidation of the subject merchandise pending CBCC’s appeal in this action. After CBCC’s motion

was filed, counsel for plaintiffs American Silicon Technologies, Elkem Metals Company, Globe

Metallurgical, Inc., and SKW Metals & Alloys, Inc. (collectively “American Silicon”) conferred with

counsel for CBCC, and they agreed that such stay should be limited to only the issues which CBCC

has appealed. American Silicon also moves that the Court’s judgment be declared final as to the
Consolidated Court No. 97-02-00267                                                           Page 2


issues pertaining to the other defendant-intervenors because the issues on appeal pertain only to the

calculation of CBCC’s dumping margin and no other party has filed a timely appeal. American

Silicon states that counsel for CBCC consents to its motion and that government counsel does not

object. Thus, it is hereby

       ORDERED that the judgment entered on August 27, 2001, in conjunction with Slip Op. 01-

109, is stayed with respect to the issues appealed to the United States Court of Appeals for the

Federal Circuit by CBCC; and it is further

       ORDERED that the United States, its officers, agents, employees, and delegates, are

enjoined from liquidating the entries of silicon metal from Brazil produced or exported by CBCC

during the period from July 1, 1994 through June 30, 1995, and covered by the final results of the

administrative review from which this action arises, Silicon Metal from Brazil; Final Results of

Antidumping Duty Administrative Review and Determination Not to Revoke in Part, 62 Fed. Reg.

1970 (Jan. 14, 1997), which remain unliquidated at the close of business on the day following the

date on which a copy of this order is received; and it is further

       ORDERED that the stay and injunction provided by this order shall expire when CBCC has

exhausted all levels of appeal provided by law.

       In light of the fact that no party other than CBCC has filed an appeal in this action, the

judgment entered by the Court on August 27, 2001 is final as to all issues other than those appealed

by CBCC.
Consolidated Court No. 97-02-00267                                    Page 3




                                     _______________________________________
                                          R. KENTON MUSGRAVE, JUDGE


Dated: January 15, 2002
       New York, New York